 Case 2:20-cv-13293-DML-RSW ECF No. 3, PageID.43 Filed 12/14/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                                              Civil No. 20-13293
vs.
                                              Hon. David M. Lawson

INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE, AND
AGRICULTURAL IMPLEMENT
WORKERS OF AMERICA,

     Defendant.
______________________________/

           JOINT MOTION FOR ENTRY OF CONSENT ORDER

      The United States of America, jointly with the International

Union, United Automobile, Aerospace, and Agricultural Implement

Workers of America (hereinafter “UAW”), respectfully move the Court

for the entry of a Consent Order according to the parties’ settlement. In

support of the motion, the parties state the following:

      1.   On December 14, 2020, the United States of America filed a

Complaint against the UAW seeking relief pursuant to 18 U.S.C.

§ 1345, the Anti-Fraud Injunction Act.

      2.   The parties have reached a settlement in this case. More

specifically, the parties request that the Court enter the proposed
                                        1
Case 2:20-cv-13293-DML-RSW ECF No. 3, PageID.44 Filed 12/14/20 Page 2 of 3




Consent Order, which is signed by the parties and is attached to this

motion as Exhibit 1.

Respectfully submitted,

Matthew Schneider
United States Attorney

/s/ Steven P. Cares                      /s/ David Gardey (with consent)
Assistant United States Attorney         Assistant United States Attorney
United States Attorney’s Office          United States Attorney’s Office
Eastern District of Michigan             Eastern District of Michigan
211 West Fort Street, Suite 2001         211 West Fort Street, Suite 2001
Detroit, MI 48226                        Detroit, MI 48226
Phone: (313) 226-9139                    Phone: (313) 226-9591
Email: steven.cares@usdoj.gov            Email: david.gardey@usdoj.gov



/s/ Terence H. Campbell (with consent)
Attorney for the UAW
Cotsirilos, Tighe, Streicker, Poulos &
Campbell
33 N. Dearborn St., Ste. 600
Chicago, IL 60602
Phone: (312) 263-0345
Email: tcampbell@cotsiriloslaw.com



Dated: December 14, 2020




                                         2
Case 2:20-cv-13293-DML-RSW ECF No. 3, PageID.45 Filed 12/14/20 Page 3 of 3




                         Certificate of Service
     I hereby certify that on December 14, 2020, I electronically filed

the foregoing paper with the Clerk of the Court using the ECF system

which will send notification of such filing to the attorneys of record.

                                      /s/ Steven P. Cares
                                      Assistant United States Attorney
                                      United States Attorney’s Office
                                      Eastern District of Michigan
                                      211 West Fort Street, Suite 2001
                                      Detroit, MI 48226
                                      Phone: (313) 226-9139
                                      Email: steven.cares@usdoj.gov




                                        3
